SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

93
CA 11-01523
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND MARTOCHE, JJ.


PATRICIA STERRY, PLAINTIFF-RESPONDENT,

                     V                                              ORDER

CENTRO NP, LLC, DEFENDANT-APPELLANT.
-----------------------------------------
CENTRO NP, LLC, THIRD-PARTY PLAINTIFF,

                     V

JP TRUCKING, INC., THIRD-PARTY DEFENDANT.


HARRINGTON, OCKO & MONK, LLP, WHITE PLAINS (JULIE C. HELLBERG OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAW OFFICE OF CRAIG Z. SMALL, BUFFALO (CRAIG Z. SMALL OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County (Ralph
A. Boniello, III, J.), entered May 6, 2011 in a personal injury
action. The order, among other things, denied that part of the motion
of defendant-third-party plaintiff seeking summary judgment dismissing
the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   February 10, 2012                    Frances E. Cafarell
                                                Clerk of the Court